         Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JOANN BRYANT,                                 *

       Plaintiff,                             *

vs.                                           *
                                                          CASE NO. 4:18-CV-106 (CDL)
CRYSTAL GAIL GARREN, et al.,                  *

       Defendants.                            *


                                         O R D E R

       As the prevailing parties in this action, Defendants seek

to    recover     certain        costs   from      Plaintiff.          In    response     to

Defendants’       bills     of    costs,    the     Clerk     taxed     costs     totaling

$11,121.45 against Plaintiff.                     Those costs are broken down as

follows:          $6,035.10       for    Defendants        Crystal     Garren,         Daniel

Maddox,     Donald     Walker,       Jeremy       McDowell,     Noel        Flowers,     Troy

Moore,     and    Donald    Barber       (“Corrections        Officer       Defendants”),

Taxation of Costs, ECF No. 74; $400.00 for Defendant Alex Haden,

Taxation     of    Costs,     ECF    No.    75;     and    $4,686.35        for   Defendant

Georgia Department of Corrections, Taxation of Costs, ECF No.

77.      Plaintiff filed an objection to the taxations of costs,

which the Court considered as a motion to review the Clerk’s

action under Federal Rule of Civil Procedure 54(d)(1).                             Order 1

(May 19, 2020), ECF No. 79.                Although the objection was untimely

as to the taxations of costs that were entered on April 24,
         Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 2 of 12



2020,    the       Court    found       that    the    delay     was     due    to   excusable

neglect and determined that it should consider the objection on

the    merits.            Id.    at    2.      The    chief      basis    for     Plaintiff’s

objection was her inability to pay.                          Plaintiff did not submit

enough evidence to establish an inability to pay, but the Court

allowed her to supplement her objection.                         Id. at 3.        Now pending

before the Court is Plaintiff’s supplemental motion to review

the taxations of costs (ECF No. 80).

        As   explained          in    the    remainder      of   this    order,      the   Court

finds that the Clerk correctly calculated the amount of costs;

however,          the    Court       reduces    the    award      of    costs     based      upon

Plaintiff’s indigency, the nature of Plaintiff’s claims, and the

balancing of the positive deterrent effect of shifting costs to

a losing party with the negative effect of such cost shifting on

access       to    the    courts,       particularly        in   light     of    the    party’s

precarious financial condition.                       Accordingly, the Court directs

that     costs      shall       be     awarded    against        Plaintiff      as     follows:

$603.51      for        Defendants      Crystal      Garren,     Daniel    Maddox,         Donald

Walker, Jeremy McDowell, Noel Flowers, Troy Moore, and Donald

Barber;       $40.00       for       Defendant       Alex    Haden;      and    $468.63      for

Defendant Georgia Department of Corrections.

                                             DISCUSSION

        This action arose from the death of Larry Burden in the

Harris       County       Prison.           Plaintiff,      Burden’s     mother,       filed   a


                                                 2
       Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 3 of 12



wrongful      death    action    alleging      that    prison      officials   used

excessive force on Burden and were deliberately indifferent to

his serious medical needs.            The Court granted summary judgment

in Defendants’ favor on all of Plaintiff’s federal claims and

declined to exercise supplemental jurisdiction over her state

law claims.        Defendants filed bills of costs, and the Clerk

entered taxations of costs.

      Plaintiff       objects   to   the   taxations      of    costs   on   several

grounds.      Defendants contend that the Court should not consider

the objection because Plaintiff did not object to the bills of

costs as permitted by the Court’s local rules and because they

contend that Plaintiff did not demonstrate excusable neglect.

The   Court     previously      determined      that     Plaintiff’s     objection

should be considered on the merits, and Defendants did not file

a motion for reconsideration.              The Court declines to reconsider

this ruling and will consider Plaintiff’s objections.

I.    Objections to Deposition Costs

      The   bulk      of   Defendants’     costs   are    for   depositions,    and

Plaintiff contends that some of the costs are not recoverable.

“Fees for printed or electronically recorded transcripts” are

permitted if the depositions were “necessarily obtained for use

in the case.” 28 U.S.C. § 1920(2).                   Deposition costs are not

recoverable,       however,     if    they     are       “merely    incurred    for

convenience, to aid in thorough preparation, or for purposes of


                                           3
         Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 4 of 12



investigation only.”             E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620

(11th Cir. 2000).

        The   Corrections         Officer        Defendants          sought       $45.00    in

“shipping     and   handling        costs”       for    “HD    MP4    viewing      copy”     of

videotaped depositions.              See ECF No. 71 at 7, 11, 13.                          The

Corrections Officer Defendants assert that the shipping cost is

a standard delivery charge that should be considered a fee of

the court reporter.              Plaintiff presented no evidence that such

costs are not part of the standard delivery charge for modern

day depositions.            Accordingly, the Court declines to find the

charge unnecessary based on the present record.

        The   Corrections        Officer     Defendants         sought       $1,141.25      in

costs for obtaining copies of several videotaped depositions.

See ECF No. 71 at 7, 11, 13.                They received transcripts of these

depositions     separately,         and    Plaintiff         does    not    challenge      the

costs for the transcripts.                Plaintiff noticed the depositions as

video depositions and stated that they would be taken before a

court    reporter     and    a    videographer.          There       was    no    objection.

Plaintiff now argues that it was not necessary for Defendants to

obtain a copy of the deposition recordings in addition to the

transcripts at the summary judgment stage.                            The Court is not

convinced that it was unnecessary for the Corrections Officer

Defendants to obtain the video recordings.                           Although the video

recordings     were    not       submitted       to    the    Court,       they   were     made


                                             4
       Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 5 of 12



because Plaintiff required them to be.                        It was not unreasonable

for Defendants to obtain the video recordings, in part because

the video recordings could capture testimony that differed from

the   stenographic         transcript      and      in    part       because        Defendants

thought     Plaintiff      might     try     to    introduce         the     recordings       in

opposition     to    summary        judgment.            Since     Plaintiff         chose     to

require that the depositions be videotaped, the Court declines

to strike the costs the Corrections Officer Defendants incurred

to obtain the recordings.

      The     Corrections          Officer        Defendants         and       the        Georgia

Department      of     Corrections           obtained         transcripts            for      the

depositions     of     Matthew       Leopard,        Tommy        Fountain,          and     Alan

Raffield.       These       three     individuals          were      the     Rule     30(b)(6)

representatives for the Georgia Department of Corrections, one

of the Defendants in this action.                        See ECF Nos. 43, 51, 54.

Defendants did not rely on these depositions in support of a

summary     judgment    motion,      but     that    does      not      mean       they    aren’t

taxable.     “Although use of a deposition at trial or in a summary

judgment     motion        tends     to    show      that         the      deposition         was

necessarily obtained for use in a case, such a showing is not

necessary to be taxable.”                 Watson v. Lake Cty., 492 F. App’x

991, 996 (11th Cir. 2012) (per curiam).                           “Thus, even where a

deposition     is    not    ultimately        used       as   part      of     a    prevailing

party’s case, [the Eleventh Circuit has] held that the costs of


                                             5
         Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 6 of 12



the deposition are taxable under § 1920 where no evidence shows

that the deposition was unrelated to an issue in the case at the

time it was taken.”               Id. at 996-97.              Here, Plaintiff alleged

that GDOC did not adequately train and supervise the Corrections

Officer Defendants.              Plaintiffs         cannot seriously dispute that

the    depositions         of     a     Defendant’s         30(b)(6)       representatives

regarding GDOC’s policies and training were related to issues in

the case when they were taken.                      Accordingly, the cost of these

three depositions is taxable.

II.    Reduction for “Partial Success”

       Plaintiff     asserts          that   even      if     the    costs      awarded    are

taxable, the Court should reduce the costs.                               Plaintiff argues

that     because     the        Court    declined        to    exercise         supplemental

jurisdiction over Plaintiff’s state law claims, Defendants were

only partially successful and should not receive a full award of

costs.      Plaintiff       argues       that       Defendants      did   not    prevail   on

Plaintiff’s state law claims because they are still pending in

state court, so the Court should not award costs for discovery

concerning     the    state       law     claims.           Even    if    the    Court    were

persuaded by this argument (which it is not), Plaintiff’s state

law claims are based on the same underlying facts as her federal

law claims, and Plaintiff did not point to any portion of the

discovery that was irrelevant to the federal law claims and only

related to her state law claims.                     Defendants prevailed on all of


                                                6
          Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 7 of 12



Plaintiff’s federal law claims.                      Thus, there is no question that

Defendants are the prevailing parties in this action and are

therefore entitled to recover their costs.                            See Head v. Medford,

62 F.3d 351, 355 (11th Cir. 1995)                          (“That the district court

declined      to    exercise       its    supplemental            jurisdiction      under   28

U.S.C. § 1367 and dismissed all of plaintiff’s remaining state

law claims, does not impair the fact that, as far as the federal

case was concerned, defendants prevailed.”).

III. Reduction Based on Inability to Pay

      Finally,           Plaintiff       argues       that        the   costs    should     be

eliminated         or    reduced       because       she     is    unable   to   pay     them.

Federal Rule of Civil Procedure 54(d) “establishes a presumption

that costs are to be awarded to a prevailing party, but vests

the district court with discretion to decide otherwise.” Chapman

v. AI Transp., 229 F.3d 1012, 1038 (11th Cir. 2000) (en banc).

This discretion “is not unfettered . . . ‘since denial of costs

is   in    the     nature    of    a     penalty       for     some     defection   on    [the

prevailing party’s] part in the course of the litigation.’” Id.

at 1039 (quoting Walters v. Roadway Express, Inc., 557 F.2d 521,

526 (5th Cir. 1977)).              “To defeat the presumption and deny full

costs, a district court must have and state a sound basis for

doing so.”         Id.     After recounting this basic rule, the Eleventh

Circuit      in     Chapman       stated     “that         a      non-prevailing     party’s

financial status is a factor that a district court may, but need


                                                 7
        Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 8 of 12



not, consider in its award of costs pursuant to Rule 54(d).”

Id.      Before    considering         the   non-prevailing         party’s    financial

status,    though,       the   district      court   must     “require       substantial

documentation of a true inability to pay.”                        Id.    And, “[e]ven in

those     rare    circumstances          where     the     non-prevailing        party’s

financial circumstances are considered in determining the amount

of costs to be awarded, a court may not decline to award any

costs at all.”           Id.   “Subject to that restriction and to the

requirement       that    there    be    clear     proof    of     the    non-prevailing

party’s dire financial circumstances before that factor can be

considered,       we   leave      it    to   the   district        court’s    discretion

whether to do so in a particular case.”                    Id.1

        Here, Plaintiff presented evidence that Burden’s estate had

no assets.       Plaintiff also submitted an affidavit and supporting

documentation, including part of her most recent tax return, a

bank statement, a paycheck stub, and a mortgage statement.                         This

evidence establishes that Plaintiff has two grandchildren that

live with her and are considered her dependents; she cares for


1 The Eleventh Circuit vacated the full award of costs in Chapman
because it could not tell if the district court realized that it had
“limited discretion to consider a non-prevailing party’s financial
condition in calculating the amount of costs to award.” Chapman, 229
F.3d at 1039. The Eleventh Circuit remanded so the district court
could reconsider the full costs award it had made—“We do not mean to
imply that the district court must consider [the non-prevailing
party’s] financial situation in calculating the amount of costs to be
awarded, even if he proves his financial situation is extreme, but
only that the court must realize that it has the discretion to do so.”
Id. at 1140.


                                             8
         Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 9 of 12



and financially supports her mother, who has advanced dementia;

she has no savings account; she had income of $22,346.00 in 2019

and    received       a    federal            tax   refund        of    $8,757    for    2019;       she

currently       works          as    preschool            teacher       earning    approximately

$2,000 per month (including a set amount each pay period, plus

$10.39 per hour as a “floater” for some number of hours per pay

period); and she owns a home that is subject to a mortgage with

a     payment    of       approximately               $859    per       month,     although          she

qualified for a mortgage assistance program when she took an

eight-month leave of absence from work between June 2019 and

February 2020 to care for her mother.                                  Plaintiff also asserts

that her monthly expenses are approximately $2,000.                                      The Court

is    satisfied     that           Plaintiff’s         submissions         establish         that   her

present income from her employment is at or near the poverty

level.       The      Court         finds       that      Plaintiff        does    not       have    the

financial resources necessary to pay the full amount of costs

taxed by the Clerk.

       “Even    where          the       non-prevailing            party    is     indigent,         the

district     court        needs          a    sound       basis    to    overcome       the    strong

presumption        that        a    prevailing            party    is    entitled       to    costs.”

Zainulabeddin v. Univ. of S. Fla. Bd. of Trustees, 749 F. App’x

776, 787 (11th Cir. 2018) (per curiam).                                   The Court has found

little guidance from binding                        precedent on           what    constitutes a

“sound     basis”         or       the       analytical      framework       for    making          that


                                                      9
        Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 10 of 12



determination.       Given the appropriate case, the appellate courts

may construct an elaborate balancing test to assist those of us

in the trenches.           But one does not yet exist.                    All we’ve been

told is that we have the authority in limited circumstances to

reduce a cost award.             See Chapman, 229 F.3d at 1039.                    We just

need a sound basis for doing so.

        Understanding that the presumption                      of a   full cost award

cannot be overcome without a sound basis for doing so, the Court

reduces     the     cost    award        here      for     the    following       reasons.

Plaintiff’s       income    is   at    or    below       the    well   accepted    poverty

level.     While she is not homeless and living on the streets, she

struggles     to    meet     her       legitimate         and     necessary      financial

obligations.        Plaintiff cannot pay a cost bill in excess of

$11,000.      Imposing a judgment against her for the full amount

would    likely     make    her       insolvent      and       quite   frankly     not    be

recoverable in its entirety.                  An award of 10% of this amount

would still cause her financial strain, but the Court finds she

would be able to pay that amount. 2                  Though the Court understands

it should not consider the relative wealth of the parties—and

thus is not doing so—the Court finds it noteworthy that the

costs    Defendants    seek       were      paid   by     the    State,    and    there   is

nothing in the record to suggest that the individual Defendants


2 Any cost award will be the personal obligation of the Plaintiff and
not her attorneys. No argument has been made that her attorneys are
permitted or intend to reimburse Plaintiff for this obligation.


                                             10
        Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 11 of 12



will be responsible for any of those costs.                             The Court also

observes         that       Plaintiff’s         case,           although       ultimately

unsuccessful, was an important one.                   She lost her son while he

was     in     Defendants’         custody.          Her         experienced      lawyers

investigated the matter, and upon doing so, found that a good

faith    claim      could    be    asserted.         One    justification        for   the

general      rule    that   costs    should     be   awarded       to   the    prevailing

party is that it can provide a deterrence for the filing of weak

cases.       Although Plaintiff and her counsel lost this case, the

Court    cannot      find   that    the   case   was       so    weak   that   requiring

Plaintiff to pay Defendants’ full costs is necessary in light of

her financial condition.              The Court also is cognizant of the

other side of the loser pays coin; requiring the loser to pay

full     costs      in   every    circumstance       can        close   access    to   the

courthouse for those with limited means who cannot afford to

lose due to a substantial cost award.                       Based on the foregoing

and under the circumstances presented in this case, the Court

finds that requiring Plaintiff to pay a total of $1,112.14 of

Defendants’ costs is sufficient and just.

                                     CONCLUSION

        For the reasons set forth above, Plaintiff’s supplemental

motion to review the taxations of costs (ECF No. 80) is granted

to the extent that Plaintiff shall pay the Defendants’ costs as

follows: $603.51 for Defendants Crystal Garren, Daniel Maddox,


                                           11
     Case 4:18-cv-00106-CDL Document 83 Filed 09/29/20 Page 12 of 12



Donald Walker, Jeremy McDowell, Noel Flowers, Troy Moore, and

Donald Barber; $40.00 for Defendant Alex Haden; and $468.63 for

Defendant Georgia Department of Corrections.

     IT IS SO ORDERED, this 29th day of September, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   12
